Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 1 of 12 PageID #: 733




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION



    CHAMBLESS ENTERPRISES LLC, et al.,

        Plaintiffs,                                    Case No. 3:20-cv-1455-TAD-KDM

              v.                                        Judge Terry A. Doughty

    ROBERT REDFIELD, et al.,                            Magistrate Judge Kayla D. McClusky

        Defendants.



                      MEMORANDUM IN SUPPORT OF PLAINTIFFS’ APPEAL
                          FROM ORDER OF MAGISTRATE JUDGE

             On April 19, 2021, the Magistrate Judge entered an order staying further proceedings in

   this case pending the outcome of Plaintiffs’ appeal to the Fifth Circuit of this Court’s denial of

   their motion for preliminary injunction. The Magistrate Judge concluded that a stay was warranted

   because it would cause no prejudice to the Plaintiffs and that proceeding to the merits in this Court,

   while Plaintiffs’ appeal is pending, would both cause prejudice to the Defendants and waste

   judicial resources. All of these conclusions are erroneous and should be reversed.

             As a preliminary matter, the Magistrate improperly accepted an implicit premise of the

   Defendants’ argument, which is that Plaintiffs may either file an interlocutory appeal of the denial

   of their motion for preliminary injunction or continue with the merits before this Court, but they

   may not do both. This premise is entirely unwarranted. Indeed, if it were true, then no case would

   proceed while an interlocutory appeal of a preliminary injunction ruling was pending. While there

   may be reasons in some cases to stay district court proceedings in such a situation, this is not such

   a case.
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 2 of 12 PageID #: 734




          This case involves a challenge to the CDC’s assumption of power to ban all evictions in

   the entire nation under a statute that authorizes it to take certain limited measures to prevent cross-

   border transmission of disease. Since this Court denied Plaintiffs’ motion for preliminary

   injunction, four courts have ruled that the CDC lacks that power or that the Government is unlikely

   to prevail on the merits. See Terkel v. CDC, No. 6:20-CV-00564, 2021 WL 742877, at *2 (E.D.

   Tex. Feb. 25, 2021) (vacating CDC’s eviction moratorium order under the APA); Skyworks, Ltd.

   v. CDC, No. 5:20-CV-2407, 2021 WL 911720, at *1 (N.D. Ohio Mar. 10, 2021) (ruling that the

   CDC lacked statutory authority for its moratorium order); Tiger Lily, LLC v. United States Dep’t

   of Hous. & Urb. Dev., No. 2:20-CV-02692-MSN-ATC, 2021 WL 1171887, at *1 (W.D. Tenn.

   Mar. 15, 2021) (same); Tiger Lily, LLC v. United States Dep’t of Hous. & Urb. Dev., No. 21-5256,

   2021 WL 1165170, at *1 (6th Cir. Mar. 29, 2021) (denying the Government’s motion to stay a

   District Court decision). Two other courts (including this one) have ruled the other way. And cases

   are pending in other district courts—including in the Northern District of Iowa and in the District

   of Columbia. In short, the issues in this case are being vigorously litigated throughout the country.

   And while the courts have disagreed on the legal questions, there is no question that the issues are

   of great national importance because the CDC’s actions impact many thousands of individuals

   across the nation.

          As such, the issues in this case deserve careful attention. Yet, because the CDC’s eviction

   ban is a temporary order, which the CDC has now renewed twice, it is possible that it will escape

   judicial review. In defending short-term rules—especially when faced with difficult merits

   arguments—any sensible party in the Government’s position would seek to delay a ruling on the

   merits. But litigation strategy is not a proper ground for staying a case.




                                                     2
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 3 of 12 PageID #: 735




          None of the Government’s or the Magistrate’s arguments warrant a stay. First, a stay will

   prejudice the Plaintiffs because it will increase the chances that they will not be able to receive a

   decision on the merits of this case. Indeed, the Government is arguing in the Fifth Circuit appeal

   that the Court should affirm this Court’s ruling without argument on the grounds that Plaintiffs

   have not shown irreparable harm. See Chambless Enterprises, LLC v. Walensky, No. 21-30037,

   Br. of Appellees, Doc. No. 00515831937, 18 (Apr. 21, 2021) (“Because plaintiffs failed to show

   ‘a substantial threat of irreparable injury outweighing the harms of granting the preliminary

   injunction,’ the denial of a preliminary injunction would properly be affirmed even if plaintiffs

   could show a likelihood of success on the merits.”). While Plaintiffs disagree with this argument,

   it is possible the Fifth Circuit will side with the Government and decline to reach the merits. If this

   were to happen, Plaintiffs would be back in this Court just starting to litigate the merits many

   months from now without any clarity from the Fifth Circuit as to the dispositive issues.

          Second, there can be no prejudice to the Government in having to litigate the merits now.

   The Government has litigated at least nine cases (counting appeals) like this one and has briefed

   all the issues many times. This case involves only an administrative record, which the Government

   has filed in several other courts. Filing the record here and briefing the issues on the merits once

   more is not a burden—at least not one that should prompt a court to stay an entire case that involves

   the question of whether one agency can control all evictions in the entire nation.

          Third, and for similar reasons, addressing the merits will not waste judicial resources or

   risk conflicting court rulings. This Court has already addressed most of the issues that will come

   up on the merits. If it agrees with its prior decision, the work required in issuing an order will be

   minimal. If it disagrees with its prior decision, the work involved will be both important and vital

   to the case and to Plaintiffs’ rights. Nor is the alleged “risk of conflicting rulings” a valid concern.



                                                      3
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 4 of 12 PageID #: 736




   The only “conflict” possible in this case (if it can be called a “conflict”) would be between the

   Fifth Circuit’s decision and this Court’s decision. If the Fifth Circuit affirms, there is no conflict.

   If the Fifth Circuit declines to address the merits, as Defendants have asked it to, then, again, there

   will be no conflict. If the Fifth Circuit reverses, there might be a “conflict” in that this Court will

   have to follow the Fifth Circuit’s ruling. But that sort of “conflict” is a feature of our system, not

   a bug.

            The Defendants did not come close to carrying their burden in requesting a stay. This Court

   should reverse the Magistrate Judge and allow the case to proceed to the merits.

                                               ARGUMENT

            While the District Court has discretion to stay proceedings, the burden is on the moving

   party to show that a stay is clearly warranted. Here the Defendants failed to satisfy that burden. As

   such, the Magistrate’s decision should be set aside as clearly erroneous or contrary to law. Fed. R.

   App. P., Rule 72(a).

                       I. A Stay of Proceedings Is Prejudicial to Plaintiffs

            A stay of District Court proceedings is inappropriate “if there is even a fair possibility that

   the stay for which [the moving party] prays will work damage to someone else[.]” Landis v. N.

   Am. Co., 299 U.S. 248, 255 (1936). See also GATX Aircraft Corp. v. M/V Courtney Leigh, 768

   F.2d 711, 716 (5th Cir. 1985). Defendants failed to meet this standard. But the Magistrate’s opinion

   improperly flips the inquiry by discounting the likelihood of prejudice identified in Plaintiffs’

   opposition.

            The Magistrate’s decision errantly concluded that there would be no “material[] prejudice”

   in granting Defendants’ motion to stay because “[a] slight delay is not ordinarily considered

   significantly prejudicial.” Mag. Opinion at 4. But this overlooks the practical reality of the case at



                                                      4
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 5 of 12 PageID #: 737




   hand. This is not a case where a stay merely means delay in attaining a final decision. By the nature

   of the issues presented, this case may evade judicial review unless Defendants are compelled to

   produce the administrative record and Plaintiffs are allowed a chance to pursue a merits decision

   at this juncture. This is so because we are dealing with temporary rules that might be incrementally

   extended further or that might be allowed to expire at any point. As such, a stay necessarily

   prejudices Plaintiffs because a stay significantly raises the odds that they will not be allowed the

   chance to obtain a decision on the merits.

           The Magistrate dismissed this concern on the view that it might not be possible for

   Plaintiffs to attain a final decision by the time the current eviction moratorium order is set to expire

   at the end of June. But this misses the point. While it is possible the Defendants may allow the

   current eviction moratorium order to expire, it is entirely possible (perhaps likely) that the CDC

   will issue another short-term extension, or potentially continued extensions through 2021. For that

   matter, a recent interim rule pronounced by the Consumer Financial Protection Bureau gives

   reason to believe the CDC intends to continue enforcing a nationwide eviction moratorium. See

   Debt Collection Practices in Connection with the Global COVID-19 Pandemic, CFPB, RIN 3170-

   AA41, 86 Fed. Reg. 21,163, 21,163 (Apr. 22, 2021) (addressing “conduct associated with an

   eviction moratorium issued by the Centers for Disease Control and Prevention”). As such, the

   Magistrate was simply wrong in assuming that this case would be mooted on June 30, 2021.

           The prejudicial effect of this stay is apparent if one considers the likely timeline for

   Plaintiffs’ pending appeal and a subsequent resumption of District Court proceedings. Under a

   best-case scenario Plaintiffs might hope to secure a decision from the Court of Appeals by late

   July. Supposing then that the CDC has extended its moratorium through the end of August but

   does not intend to renew thereafter, Plaintiffs would be hard-pressed to secure a merits decision.



                                                      5
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 6 of 12 PageID #: 738




   They would have to file a motion to reinitiate District Court proceedings and could only then move

   for judgment on the pleadings once the Defendants produce the administrative record—a process

   that could easily run out the clock to allow the Defendants to avoid a merits decision altogether.

          Moreover, the prejudicial effect of the stay is clear in considering the distinct standards the

   courts apply in reviewing a preliminary injunction motion. To prevail in their interlocutory appeal

   Plaintiffs must not only demonstrate that they are likely to win on the merits, but also that they are

   suffering irreparable harm and that an injunction would serve the public interest. As such, it’s

   possible that the Fifth Circuit may issue a decision affirming the judgment of this Court as to one

   of those prongs without even addressing Plaintiffs’ likelihood of success on the merits. In that case

   the Plaintiffs would be in exactly the same place they were last December, and without a clear

   signal from the Court of Appeals as to how this case should be resolved. At that juncture they

   would seek resolution on the merits, but would be much more likely to face mootness issues if the

   CDC were to allow its moratorium order to expire.

          As Plaintiffs set out in their opposition previously, they should not be penalized for

   exercising their right to an interlocutory appeal of the denial of their preliminary injunction. They

   have both a right to pursue that appeal and a right to pursue a judgment on the merits. See Fed. R.

   Civ. P. 65. See also Fed. Sav. & Loan Ins. Corp. v. Dixon, 835 F.2d 554, 562 (5th Cir. 1987)

   (holding that “the purpose of a preliminary injunction is always to prevent irreparable injury so as

   to preserve the court’s ability to render a meaningful decision on the merits”). See also § 3921

   Interlocutory Injunction Appeals—In General, 16 Fed. Prac. & Proc. Juris. § 3921 (3d ed.)

   (analyzing the history of § 1292(a)(1) to conclude that the section was designed to address the

   “need to permit litigants to effectually challenge interlocutory orders of serious, perhaps

   irreparable consequence”) (quoting Baltimore Contractors v. Bodinger, 348 U.S. 176, 181 (1955),



                                                     6
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 7 of 12 PageID #: 739




   overruled on other grounds by Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271

   (1988) (per Reed, J.)). Neither the Defendants nor the Magistrate cited any authority for issuing a

   stay where the stay would likely inhibit a plaintiff from obtaining judgment on the merits. For that

   matter, none of the cases Defendants cited in moving for a stay concerned a stay of proceedings

   during an interlocutory appeal. E.g., Eaton Vance Municipals Tr. v. Conegie, No. 4:06CV1117-P-

   B, 2007 WL 1484539 (N.D. Miss. May 18, 2007) (concerning a stay where defendant’s collateral

   estopple theory hinged upon the outcome of an appeal in a separate suit); ING Bank N.V. v. M/V

   Bulk Finland, IMO, No. 9691577, No. 15-5975, 2017 WL 2798469 (E.D. La. June 28, 2017)

   (staying district court proceedings only after concluding that there was little potential prejudice to

   the non-moving party).

                       II. Defendants Will Suffer No Hardship if This Case Proceeds

           Not only must a moving party demonstrate that there is no significant risk of prejudice to

   another party in granting a stay, they must also prove that they face a significant harm that can

   only be avoided by issuing a stay. See Clinton v. Jones, 520 U.S. 681, 690 (1997 (refusing to grant

   a stay of a trial court’s proceedings in a case against a sitting president because plaintiff’s right to

   prosecute her case outweighed any impact the case might have on the president’s ability to

   discharge his duties). See also Hood ex rel. Mississippi v. Microsoft Corp., 428 F. Supp. 2d 537,

   541 (S.D. Miss. 2006) (denying Microsoft’s motion to stay proceedings pending a motion to

   transfer and consolidation before the Judicial Panel on Multidistrict Litigation). Here as well, the

   Defendants failed to satisfy their burden. The Magistrate’s opinion errantly assumed hardship to

   the Defendants notwithstanding the fact that that it would be a simple and straightforward process

   for the Defendants to submit the administrative record and to file competing motions for summary

   judgment.



                                                      7
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 8 of 12 PageID #: 740




           The Magistrate acknowledged that this case requires no discovery. The Defendants would

   need only to produce the administrative record. And this would require minimal effort because the

   Defendants have already produced the record in several related cases. To file that same record here

   would require no exertion.

           But the Magistrate concluded that the Defendants would face hardship if required to defend

   on the merits while Plaintiffs’ appeal remains pending. This portion of the Magistrate’s analysis

   conflicts with its analysis on the judicial economy factor wherein the Magistrate assumed that the

   Court would likely resolve the issues presented in the same way the Court did in considering

   Plaintiffs’ preliminary injunction motion late last year. That belies recognition that the parties will

   be advancing roughly the same arguments at the merits stage as before. As Plaintiffs argued

   previously in opposition to the motion to stay, Defendants have briefed the issues in this case

   several times and having to brief the issues one more time will cost the Defendants very little time.

   That is especially true now that the Defendants have concluded their briefing in Plaintiffs’ pending

   interlocutory appeal, given that the Defendants have concluded merits arguments in at least three

   district courts to date.

           There is no basis for presuming prejudice to the Defendants in the mere fact that they might

   be required to repurpose arguments they’ve already fleshed out in other briefs. For one, there is no

   possibility that Defendants may face concurrent briefing schedules since they have already filed

   their brief on appeal. And while it is true that the merits analysis might involve slightly different

   issues (for example, the impact of Congress’ moratorium during January and any issues raised by

   the administrative record), those issues will not likely be burdensome to address.

           Yet even if this Court accepts Defendants’ contention that there is some burden in being

   required to brief the merits, that burden pales in comparison to the prejudice the Plaintiffs may



                                                     8
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 9 of 12 PageID #: 741




   face if forced to wait to begin litigating the merits until after resolution of their pending

   interlocutory appeal. Again, given the temporary nature of the CDC’s Order, a stay likely means

   that the Plaintiffs are never able to litigate the merits.

                       III. There Are No Issues of Judicial Economy

           The Defendants also failed to carry their burden of demonstrating that a stay is necessary

   to preserve judicial resources. Here the Magistrate was wrong in concluding that a stay should be

   granted to avoid potentially “duplicative proceedings” or the possibility of “inconsistent ruling.”

   For one, a decision on the merits would be non-duplicative because it would be decided on the full

   administrative record—i.e., a record that neither this Court nor the Fifth Circuit have had the

   benefit of reviewing. And there is simply no risk of inconsistent rulings because this Court will

   inevitably defer to the judgment of the Fifth Circuit to the extent the Fifth Circuit provides

   guidance on the merits issues.

           The Magistrate assumed that the District Court’s analysis was unlikely to change on the

   merits. But if the District Court’s analysis is to be as rote as the Magistrate suggests, then there

   would be no significant expenditure of judicial resources. For that matter, Plaintiffs agree that this

   Court could resolve competing motions for summary judgment quickly.

           Still, there are good reasons to think that the District Court might approach the merits

   differently at this juncture, considering the numerous courts that have since ruled that the CDC

   lacks authority to enforce its nationwide eviction moratorium. And further, it is possible that the

   District Court might take a different view on the merits—at least with regard to Plaintiffs’

   procedural claims under the APA—when given the benefit of reviewing the administrative record.

   But even so, that does not give rise to a risk of duplicative proceedings or inconsistent rulings.

           A merits decision would not be duplicative first and foremost because the standard of



                                                       9
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 10 of 12 PageID #: 742




   review is distinct. And even in so far as the analysis is similar, concurrent summary judgment

   motions pending before this Court would not likely be resolved before the Fifth Circuit can issue

   an opinion—meaning that this Court would then have the benefit of both the parties’ briefing as

   well as the Fifth Circuit’s guidance. But even if this Court should choose to quickly issue a decision

   affirming its initial view of the merits, that would only serve the benefit of enabling the Court of

   Appeals to decide the important issues of national concern presented in this case.

          In any event, the Magistrate wrongly assumes that the Fifth Circuit’s ruling will be

   determinative of the merits. Given the standards applicable for review of denial of a motion for

   preliminary injunction, there is simply no assurance that the Fifth Circuit will provide such

   guidance. Accordingly, the interest of justice and judicial economy are both served by allowing

   proceedings to continue forward in the District Court so that Plaintiffs are at least in a position to

   obtain a merits decision in short order once the Fifth Circuit renders its decision.

                                             CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully urge this Court to reverse the Magistrate

   Judge’s Order dated April 19, 2021.




                                                    10
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 11 of 12 PageID #: 743




         DATED: May 3, 2021.

                                                                 Respectfully submitted,

         /s/ Steven M. Simpson                                   LUKE A. WAKE*
         STEVEN M. SIMPSON*                                      DC Bar No. 1009181
         DC Bar No. 462553                                       ETHAN W. BLEVINS*
         Pacific Legal Foundation                                Washington State Bar No. 48219
         3100 Clarendon Blvd., Suite 610                         HANNAH SELLS MARCLEY*
         Arlington, VA 22201                                     Washington State Bar No. 52692
         Tel: (202) 888-6881                                     Pacific Legal Foundation
         SSimpson@pacificlegal.org                               930 G Street
                                                                 Sacramento, CA 95814
         /s/ James C. Rather, Jr.                                Tel: (916) 419-7111
         JAMES C. RATHER, JR.                                    Fax: (916) 419-7747
         Louisiana Bar No. 25839                                 LWake@pacificlegal.org
         ALKER & RATHER, LLC                                     EBlevins@pacifclegal.org
         4030 Lonesome Rd., Suite B                              HMarcley@pacificlegal.org
         Mandeville, LA 70448                                    *Pro hac vice
         Tel: (985) 727-7501
         JRather@alker-rather.com
                                      Attorneys for Plaintiffs




                                                11
Case 3:20-cv-01455-TAD-KDM Document 53-3 Filed 05/03/21 Page 12 of 12 PageID #: 744




                                      CERTIFICATE OF SERVICE

             I hereby certify that on May 3, 2021, I electronically filed the foregoing document with the

   Clerk of the Court via the CM/ECF system, which will cause a copy to be served upon counsel of

   record.

             DATED: May 3, 2021.


                                                        /s/ Steven M. Simpson
                                                        STEVEN M. SIMPSON




                                                     12
